DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the frequency” (claim 7, line 1), “the depth” (claim 7, line 2), and “the amount” (claim 13, line 1) lack antecedent basis.

	Note: “hearing” (claim 12, line 2) should be changed to: --heating--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 8-11, 14-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE10 2017 118 445 to Metzner.
Regarding claim 1, Metzner discloses a method of removing a foil shield (5) from a cable (1), the method comprising: positioning the cable (1) proximate an induction heating source (13 see Fig. 11); heating the foil shield (5) in a designated area (Rp--) to weaken the foil shield (5, see Fig. 12); and removing an outer insulation (9) of the cable and the foil shield (5) after the foil shield has been heated (see Fig. 18).
	Regarding claims 2 and 3, Metzner discloses the foil shield (5) has metal component (10) of aluminum and a plastic component (9) of poly-ethylene terephthalate (see Par. 111).
	Regarding claim 4, Metzner discloses heating the metal component of the foil shield in the designated area by induction heating above a melting point of the plastic component (see Par. 121).
Regarding claim 5, Metzner discloses the plastic component (9) in the designated area is vaporized (see Fig. 5).
Regarding claim 8, Metzner discloses the foil shield (5) in the designated area (Rp--) is heated through the outer insulation (see Fig. 11).
Regarding claim 9, Metzner discloses exposing a portion of the foil shield (5) in the designated area to allow the plastic component to vaporize (see Fig. 5).
p, see Fig. 11).
	Regarding claim 11, Metzner discloses the induction heating source (13) is positioned into a machine that cuts the cable to length (see Fig. 18).
Regarding claim 14, Metzner discloses a method of removing a foil shield (5) from a cable (1), the method comprising: positioning the cable (1) proximate an induction heating source (13); heating the foil shield by induction heating in a designated area (Rp)to weaken the foil shield (5); removing the induction heating source; cutting an outer insulation (9) of the cable in the designated area; and removing the outer insulation of the cable and the foil shield from the designated area (see Fig. 18).
Regarding claim 15, Metzner discloses heating a metal component (10) of the foil shield (5) in the designated area by the induction heating source above a melting point of a plastic component of the foil shield (see Par. 121).
Regarding claim 19, Metzner discloses a method of removing a foil shield (5) from a cable (1), the method comprising: positioning the cable (1) proximate an induction heating source (13); exposing a portion of the foil shield in the designated area by cutting the outer insulation (see Figs. 16 and 17); heating the foil shield by induction heating in a designated area to weaken the foil shield; removing the induction heating source; and removing the outer insulation of the cable and the foil shield from the designated area (see Par. 136).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Metzner in view of DE 10 2017 221 115, hereafter ‘115.
Metzner does not disclose varying the frequency of the induction heating source, power applied to the induction hearing source and the amount of time the induction heating source is powered.  ‘115 teaches the varying the frequency, power and heating time of the induction heating source (22, see Fig. 2A) for weakening the jacket layer (see Pars. 30-34). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Metzner by varying the frequency, power and heating time of the induction heating source depends on the properties of the layer (see Par. 24) as taught by ‘115 for reliably weakening the jacket surrounding the cable.

Allowable Subject Matter
Claims 6, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art cited for their general teaching of stripping an electrical cable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DN/								/DONGHAI D NGUYEN/March 13, 2021 		                                           Primary Examiner, Art Unit 3729